Case 1:18-cv-06613-LDH-SJB Document 11-2 Filed 01/28/19 Page 1 of 8 PagelD #: 62

UNITED STATES DISTRICT COURT EASTERN Case No. 18-cv-6613
DISTRICT OF NEW YORK

 

SHAKEYA RHODEN, and other similarly situated
current and former nurses and tecnicians,

Plaintiff, DECLARATION OF JASON
TENENBAUM
- Against -
NIRANJAN MITTAL, NIRANJAN K. MITTAL,
PHYSICIAN, PLLC,
Defendant.

 

Jason Tenenbaum, hereby declares pursuant to 28 USC Section 1746 under penalties of perjury as

follows:

I.

Iam amember of The Law Office of Jason Tenenbaum, P.C. We represent the Plaintiff
in this matter.

I make this affirmation in support of Plaintiffs' motion for a default judgment, pursuant
to Rule 55(b)(2) of the Federal Rules of Civil Procedure.

I am personally familiar with the facts discussed herein and attach as exhibits hereto
true and correct copies of the documents referenced within.

On December 11, 2018, Plaintiffs filed a Complaint in this action. See dkt 1.

Attached hereto as Exhibit “1” is a true and correct copy of the docket in this case
showing the Clerk's Entry of Default against Defendants on January 24, 2019. See dkt
10.

Attached hereto as Exhibit “2” is a true and correct copy of the time records and
expense report kept by The Law Office of Jason Tenenbaum, P.C. in connection with

this matter.
Case 1:18-cv-06613-LDH-SJB Document 11-2 Filed 01/28/19 Page 2 of 8 PagelD #: 63

7. All of the legal services are reflected in Exhibit 2. In my professional opinion, all of
the time billed was necessary.

8. I am an attorney whose practice focuses on insurance law, personal injury law,
consumer protection law and labor law. Specifically, The Law Office of Jason
Tenenbaum, P.C. represents employees in wage and hour and discrimination matters.

9. Jason Tenenbaum received his J.D. from Syracuse University College of Law in 2002.

10.1 believe that given my experience as an attorney, a fair hourly fee of $400.00 is
reasonable.

1]. The number of attorney hours submitted are supported by my records. are reasonable
and were necessarily expended on this litigation. Below is a chart representing the how-
sand hourly rate I am requesting:

Individual: Rate Total Hours Totals
Jason Tenenbaum $400.00 17.0 $6,800.00

12. I incurred the following costs in litigating this case:

Description of cost Cost

Filing fee $400.00
Service of process $100.00
Total $500.00

13. Should Plaintiffs receive a default judgment in their favor, more attorney hours will
be spent attempting to enforce the judgment, for which I will likely not be
compensated.

14. Plaintiffs' total expenses, which this office paid on their behalf pursuant to the terms
of the retainer agreement is $ 100.00 All listed costs and expenses were reasonably

and necessarily incurred and are readily identifiable.
Case 1:18-cv-06613-LDH-SJB Document 11-2 Filed 01/28/19 Page 3 of 8 PagelD #: 64

15. | would request an entry of judgment in the sums set forth in the Guzman declaration,

along with our costs and an award of attorneys fees.

Dated Garden City, New York
January 28, 2019
/s/ Jason Tenenbaum

 

Jason Tenenbaum, Esq.
Case 1:18-cv-06613-LDH-SJB Document 11-2 Filed 01/28/19 Page 4 of 8 PagelD #: 65

oe

EXHIBIT 1
Case 1:18-cv-06613-LDH-SJB Document 11-2 Filed 01/28/19 Page 5 of 8 PagelD #: 66

Case 1:18-cv-06613-LDH-SJB Document 10 Filed 01/24/19 Page 1 of 1 PagelD #: 40

UNITED STATES DISTRICT COURT Case No. 18-CV-6613
EASTERN DISTRICT: NEW YORK

SHAKEYA RHODEN, and and other similarly situated
current and former nurses and tecnician

Plaintiff, REQUEST FOR CERTIFICATE OF
DEFAULT
- Against -

NIRANJAN MITTAL,
NIRANJAN K. MITTAL, PHYSICIAN, PLLC,

Defendant.

 

I, Douglas C. Palmer, Clerk of Court of the United States District Court for the Eastern
District of New York, do hereby certify that the defendants NIRANJAN MITTAL, NIRANJAN K.
MITTAL, PHYSICIAN, PLLC, have not filed an answer or otherwise moved with respect to the
complaint herein. The default of the Defendants is hereby noted pursuant to Rule 55(a) of the

Federal Rules of Civil Procedure.

Dated: Brooklyn, New York
January 24, 2019

DOUGLAS C. PALMER, Clerk of Court

By: /s/Jalitza Poveda
Deputy Clerk
Case 1:18-cv-06613-LDH-SJB Document 11-2 Filed 01/28/19 Page 6 of 8 PagelD #: 67

EXHIBIT 2
Case 1:18-cv-06613-LDH-SJB Document 11-2 Filed 01/28/19 Page 7 of 8 PagelD #: 68

 

LT
N 7000-0688 7Z9Z3S9L96VS4b0V af UOROW Jo BuueYy N 0 Wd9E:Z BNL 6TOZ/62/T
N 7000-0688 77923S9L86VS4P2V if qual YUM Ja N T Wd6S:T UYOW 6T0Z/8Z/T
N 7000-0688 7Z9L3S9ZE6VS4PdV if ADJ 0} uO}OW Jo peajdy N S'0 Wd9E:£ UYOW 610Z/8Z/T
N Z000-0S88 27923S9/96VS4p)V if ‘ep e4NIExa O} asnoy s,jUAal|D 0} aADIG N T Wd9E:Z UNS GTOZ/ZZ/T
N f000-0S88 7Z9L3S9Z96VS4PdV i UO!Tese|Iap JWwUal|d Jo BuNsesp-ay N T Wd9E:L UNS 6LOZ/ZZ/T
N 2000-0688 77923S9L86VS4P2V Af qUd!|9 YUM YNsuOd JayyN4 N z WdSE:Z UNS 6T02/L2/T
N 7000-0588 77943S9Z96VS4t0V ir Jomsaded ynejap Sujeig N € WdSE:Z YL 6T0Z/7Z/T
N 2000-0688 7@29L35S9286VS47IV if ynejap Jo yeaa. yeu N T Wd0Z:8  8NL 6TOZ/ST/T
N 7000-0688 7Z923S9296VS4IP~OV i @IIAIAS JO WARP N 0 Wd6T:8 PeM 8TOZ/6T/ZT
N Z000-0S88 77923S9/96VS4H2V if Sov peoidn N S'0 Wd8T:8 eNL 8T0Z/TT/ZT
N CO00-0S88 779L3S9/46VS40V if (00~$) 804 BuIj!4 N 0 WdTZ:6 UOW 8T0Z/6T/TT
N 7000-0588 72924S9/96VS470V if Hays J8A09 IAID pue suoUUNS ajajdwo} N ST Wd0Z:6 UOW 8T0Z/6T/TT
N 2000-0588 72Z9/4S9/96VS4p0V i qulejdwo2 pue suowiuns Sunjeiq N St Wd07:6 UNS 8TOZ/8T/TT
MO|[OZ SJApUIWaY ONLaWeW 39eU0D 1X OONIWUAIID «ual pers uondii2saq auog apo} uoneing aw ajeg
Case 1:18-cv-06613-LDH-SJB Document 11-2 Filed 01/28/19 Page 8 of 8 PagelD #: 69

uinequous | uoser

 

uinequoua], uoser/s
YIOX MON ‘AJID uapren
6107 ‘87 Azenuer :poyeq

60711 YOA MON ‘UAPJooIg
ANUDAW UIS-PObL
OT]d “uetoishyg pen “yy uefueny

60711 YOA MON ‘UATJOOIg

SNUSAV WS-pOPL
[eu YA, ueluewy

TOK MON JO 911g OY} ULYJIM DdIAJOg [e}SOg $a}e}¢
Pour] oy} Jo Apoysno puke aieo sarsnjoxs oy} Jopun Aioysodap jeroyjzo ue ut 1oddem possoippe
Ajtodoid ‘predjsod e ut odojoaus po]ees & Ul sles Sursodsp q ‘asodind yey} Joy Aous0}e
pres Aq poyeusisop ssoippe oy ‘mojoq POBOIPU! SOssoIppe SATodso1 Moy} J MO[9q payeorpUl
Ayred oy} uodn OLAMAHL GAXANNV SLIGIHXH GVN LYOddNS NI SNOLLVUV1IO4G
‘AVI AO WOGNVYUOWAN poxouue sy} Jo Adoo any & padras | “6 107 ‘8z Aqenuer ud

‘SMO][OJ se
Ainfiod Jo sonjeuod Jopun ‘op/ | § OSN 8c 0} Juensind sasepap Aqaroy ‘umequoud | uoser

( NAVSSVN JO ALNNOO
:ss(

( MYOA MAN JO ALVIS

 

4OIANHS AO NOLLVYV 1Dad
